Citation Nr: 0612232	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  03-13 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for lumbar strain, 
with degenerative disc disease at L4-5 (low back disorder), 
evaluated as 10 percent disabling prior to September 26, 
2003, currently evaluated as 20 percent disabling.  

2.  Entitlement to an evaluation in excess of 50 percent for 
psoriasis.  

3.  Entitlement to a total rating for compensation purposes 
based on unemployability due to service-connected 
disabilities (TDIU).  


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from August 1988 to January 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of September 2002 and April 2003 decisions 
of the Department of Veterans' Affairs (VA) Regional Office 
(RO) in Jackson, Mississippi.  The September 2002 RO decision 
denied a claim for an increased rating for service connected 
lumbar strain, rated as 10 percent disabling.  The April 2003 
RO decision denied a claim of TDIU.  

A February 2004 RO decision granted an increased 20 percent 
evaluation for the veteran's service-connected lumbar strain, 
with degenerative disc disease at L4-5 (formerly 
characterized as lumbar strain), effective from September 26, 
2003, the effective date of the revised criteria for this 
disability.  

The April 2003 RO decision also denied a claim for an 
evaluation in excess of a 50 percent rating for service-
connected psoriasis, and the veteran expressed disagreement 
in March 2004.  While the veteran did not complete an appeal 
in response to an August 2005 statement of the case (SOC), 
the veteran has continually expressed his contentions 
regarding the skin disorder.  The Board has reviewed the 
evidence, and has determined that under the currently 
applicable rating criteria, the veteran's skin disorder is of 
such severity that it warrants the maximum schedular 
evaluation of 60 percent, as will be discussed below.  Gomez 
v. Principi, 17 Vet. App. 369 (2003) (Holding that the 
penalty of dismissal for failure to file a substantive appeal 
is expressly permissive).  The Board has undertaken review of 
the veteran's psoriasis claim, however, and no prejudice 
results from the favorable disposition of this claim.  See 
also, 38 C.F.R. § 19.35 (Certification is for administrative 
purposes and does not serve to either confer or deprive the 
Board of jurisdiction of an issue).  

Additionally, in March 2004, the veteran raised the matter of 
entitlement to an effective date, prior to September 26, 
2003, for the assignment of a 20 percent increased evaluation 
for his service-connected low back disorder.  This matter was 
included in an August 2005 SOC, but no expression of 
disagreement is of record.  However, the issue of entitlement 
to an evaluation in excess of 10 percent, prior to September 
26, 2003, for low back disorder is part of the low back claim 
for increase presently on appeal.  

The issue of a total disability evaluation based on 
individual unemployability is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  Prior to September 26, 2003, the veteran's lumbar strain 
is characterized by MRI evidence of degenerative disc disease 
at L4-5, limitation of motion to forward flexion to 75 
degrees, extension to 35 degrees, each with "mild" pain on 
motion, right lateral bending to 40 degrees, without pain, 
and left lateral bending to 20 degrees, with pain, no 
tenderness or muscle spasm, no neurological findings, full 
lower extremity strength, intact reflexes, normal sensation, 
and no radicular pain.  

2.  From September 26, 2003, the veteran's lumbar strain is 
characterized by MRI evidence of degenerative disc disease at 
L4-5, forward flexion to 50 degrees, extension to 25 degrees, 
with right lateral bending to 30 degrees and left lateral 
bending to 15 degrees, with mild complaints of pain, but 
without muscle spasm, muscle tenderness, negative neurologic 
findings, no ankylosis and no radiculopathy.  

3.  Prior to August 30, 2002, the veteran's psoriasis is 
characterized by a skin disorder with extensive exfoliation 
or crusting.  

4.  From August 30, 2002, the veteran's psoriasis is 
characterized by a skin disorder involving approximately 50 
percent of the entire body.  




CONCLUSIONS OF LAW

1.  Prior to September 26, 2003, the criteria for an 
evaluation in excess of 10 percent for lumbar strain are not 
met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5292 and 5295 (2002).  

2.  From September 26, 2003, the criteria for an evaluation 
in excess of 20 percent for lumbar strain, with degenerative 
disc disease at L4-5, are not met.  38 U.S.C.A. § 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 
(2005).  

3.  Prior to August 30, 2002, the criteria for an evaluation 
in excess of 50 percent for psoriasis are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.3, 4.7, 4.118, Diagnostic Code 7816 (2002).  

4.  From August 30, 2002, the criteria for a 60 percent 
rating for psoriasis are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.118, Diagnostic Code 7816 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and to Assist  

Prior to proceeding with an examination of the merits of the 
appeal, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
the claims on appeal; the evidence that would be necessary to 
substantiate each of the claims on appeal; and whether these 
claims have been fully developed in accordance with the 
Veterans Claims Assistance Act of 2000 (VCAA) and other 
applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.102, 3.156(a), 3.159 and 
3.326(a) (2005).  

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant government and 
private records that the claimant adequately identifies and 
authorizes VA to obtain.  The VCAA further provides that the 
assistance provided by the Secretary shall include providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary, as further 
defined by statute, to make a decision on the claim.  38 
U.S.C.A. § 5103A.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision 
(i.e., that of the RO) on a claim for VA benefits.  In 
Pelegrini, it was also observed that VA must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  It was also held in 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) that VA must 
strictly comply with all relevant provisions of the VCAA.  

The veteran's claim for an increased rating for low back 
disability was received at the RO in June 2002, and notice of 
the VCAA was issued in July 2002, prior to the adjudication 
of the claim in a September 2002 RO decision.  As to the 
psoriasis claim for increase, notice of the VCAA was issued 
in December 2002 and April 2004, prior to the denial of the 
claim in an August 2005 SOC.  Additionally, the psoriasis 
claim is favorably disposed, and there is no prejudice to the 
veteran in doing so, even if a defect existed as to the VCAA 
notice.  Therefore, the timing requirement of the notices as 
set forth in Pelegrini has been met as to all of the claims 
on appeal.  

VA has also complied with the purpose of the notice 
requirement of the VCAA, and there is no further available 
evidence which would substantiate either of the claims denied 
on appeal.  See 38 U.S.C.A. § 5103(b) (Providing in substance 
that after advisement to the claimant under the VCAA of any 
information which was not previously provided, if such 
information or evidence is not received within one year from 
the date of such notification, no benefit may be paid or 
furnished by reason of the claimant's application); PVA v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).  

VA has made reasonable efforts to identify and obtain 
relevant records in support of the claims on appeal.  
38 U.S.C.A. § 5103A (a), (b), (c).  All identified private 
and VA treatment records have been obtained.  Furthermore, 
the VA afforded the veteran pertinent VA examinations in 
August 2002 and December 2003.  The veteran was also provided 
an opportunity for a personal hearing either at the RO or 
before a Board Veterans' Law Judge.  The veteran has not 
requested any hearing.  

The record also indicates that the veteran was provided with 
a copy of the pertinent RO rating decisions of September 
2002, April 2003, and February 2004 setting forth the general 
requirements of applicable law pertaining to evidence to 
support the claims on appeal.  The general advisement was 
reiterated in the SOC's dated in April 2003, February 2004, 
and August 2005, as well as the supplemental SOC's (SSOC's) 
dated in June 2003 and February 2004.  

The VA has satisfied its duties to inform and assist the 
veteran at every stage of this appeal.  Given the development 
undertaken by the RO and the fact that the veteran has 
pointed to no other pertinent evidence which has not been 
obtained, the Board finds that the record is ready for 
appellate review as to the claims on appeal.  

The Merits of the Claims

Disability evaluations are determined by the application of a 
schedule of ratings that is based upon an average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2005).  Separate diagnostic codes identify 
the various disabilities.  Where there is a reasonable doubt 
as to the degree of disability, such doubt will be resolved 
in favor of the claimant.  38 C.F.R.§§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present. 38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition. Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). Moreover, VA has a duty to acknowledge and 
consider all regulations, which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited. 38 C.F.R. § 4.14.  The United States 
Court of Appeals for Veterans Claims (CAVC) has held that a 
claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would 
result in pyramiding, contrary to the provisions of 38 C.F.R. 
§ 4.14.  The CAVC has acknowledged, however, that when a 
veteran has separate and distinct manifestations attributable 
to the same injury, he should be compensated under different 
diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); 
Fanning v. Brown, 4 Vet. App. 225 (1993).

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Lumbar Strain with Degenerative Disc Disease at L4-5 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  The functional loss may be due to absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint; or pain on 
movement.  38 C.F.R. § 4.45.  

Degenerative arthritis-if established by X-ray findings-
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Additionally, limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003 and 5010.  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  
38 C.F.R. § 4.71a, Plate V; See also, Note (2), 38 C.F.R. 
§ 4.71a, Diagnostic Code 5235-5243.  

The criteria for an evaluation in excess of 10 percent are 
not met under pertinent laws and regulations in effect prior 
to September 26, 2003, as detailed below.  

Under Diagnostic Code 5295 (former criteria prior to 
September 23, 2002), pertaining to lumbosacral strain, a 10 
percent rating may be assigned with characteristic pain on 
motion.  A 20 percent rating may be assigned when there is 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in the standing position.  A 40 
percent rating is assignable for severe lumbosacral strain, 
"with listing of whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion."  38 
C.F.R. § 4.71a, Diagnostic Code 5295.  

Under Diagnostic Code 5292, in effect prior to September 23, 
2002, a 10 percent rating is assigned for slight limitation 
of motion of the lumbar spine.  A 20 percent rating is 
assigned for moderate limitation of lumbar spine motion.  The 
next higher rating of 40 percent is assigned for severe 
limitation of lumbar spine motion.  38 C.F.R. § 4.71a.  

The words "slight," "moderate," and "severe" are not defined 
in the VA Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just." See 38 
C.F.R. § 4.6.  The use of descriptive terminology such as 
"mild" by medical examiners, although relevant, is not 
dispositive of an issue. All evidence must be evaluated. See 
38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.  

In a VA examination report of August 2002 and VA out-patient 
treatment records, the veteran's service-connected lumbar 
spine disability included no evidence of arthritis on X-ray, 
magnetic resonance imaging (MRI) and computerized tomography 
(CT) scans (May 2002).  These tests revealed degenerative 
disc disease of the L4-5 disc space, with minimal disc 
bulging at L4-5 and L5-S1.  On VA examination in August 2002, 
the veteran reported low back pain with bending or lifting, 
particularly on the left side.  The veteran had a normal 
gait, and range of motion testing revealed forward flexion to 
75 degrees, with 35 degrees of extension, with "mild" pain 
on motion.  The veteran also had right lateral bending to 40 
degrees and left lateral bending to 20 degrees, with pain on 
left later bending only.  The examiner found no tenderness of 
muscle spasm on examination.  Neurological testing was within 
normal limits, with 5/5 strength testing of the lower 
extremities, and intact reflexes and sensation.  Radicular 
pain testing was negative.  The diagnosis was lumbar strain, 
with degenerative disc disease of the L4-L5 disc space and 
pars interarticularis defect bilaterally at L5-S1, with no 
evidence of spondylolisthesis and only minimal disc bulging 
at the L4-5 and L5-S1 on CT scan testing.  

The above evidence warrants no more than a 10 percent 
evaluation prior to September 26, 2003 under Diagnostic Code 
5295 on account of lumbosacral strain, with characteristic 
pain on motion.  A higher evaluation is not warranted given 
the above clinical findings, as there is no subjective 
complaint or objective evidence of muscle spasm on extreme 
forward bending, loss of lateral spine motion, or listing of 
whole spine.  The clinical evidence of record prior to 
September 26, 2003 does not more closely approximate the 
criteria for an evaluation in excess of 10 percent under 
Diagnostic Code 5292 for slight limitation of motion of the 
lumbar spine.  Range of motion testing performed on VA 
examination of August 2002 do not more closely approximate 
moderate limitation of lumbar spine motion-no more than 
slight limitation of motion of the lumbar spine was 
demonstrated at that time.  With no other evidence 
demonstrating greater impairment, an evaluation in excess of 
10 percent, prior to the regulatory changes of September 26, 
2003, is not warranted.  

By regulatory amendments, which became effective September 
23, 2002 and September 26, 2003, substantive changes were 
made to the schedular criteria for evaluating the lumbosacral 
spine, set forth at 38 C.F.R. § 4.71a. See 67 Fed. Reg. 54345 
- 54349 (Aug. 22, 2002) and 68 Fed. Reg. 51454-51458 (August 
27, 2003). 
VA must apply the revised rating criteria beginning on the 
effective date of such revisions, but not before, i.e., 
without retroactive application.  Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).  

For the period beginning September 26, 2003, the current 
criteria for rating injuries of the spine provides as follows 
(new criteria) for diagnostic codes 5235 to 5243 unless 5243 
is evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease
Unfavorable ankylosis of the entire 
spine......................................................100
Unfavorable ankylosis of the entire thoracolumbar 
spine................................50
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis
of the entire thoracolumbar 
spine...................................................................40
Forward flexion of the cervical spine 15 degrees or less; or, 
favorable
ankylosis of the entire cervical 
spine................................................................
30
Forward flexion of the thoracolumbar spine greater than 30 
degrees
but not greater than 60 degrees; or, forward flexion of the 
cervical spine
greater than 15 degrees but not greater than 30 degrees; or, 
the combined
range of motion of the thoracolumbar spine not greater than 
120 degrees;
or, the combined range of motion of the cervical spine not 
greater than 170
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or
abnormal 
kyphosis.................................................................................20
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not
greater than 85 degrees; or, forward flexion of the cervical 
spine greater
than 30 degrees but not greater than 40 degrees; or, combined 
range of 
motion of the thoracolumbar spine greater than 120 degrees 
but not greater
than 235 degrees; or, combined range of motion of the 
cervical spine greater
than 170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding,
or localized tenderness not resulting in abnormal gait or 
abnormal spinal
contour; or, vertebral body fracture with loss of 50 percent 
or more of the 
height.........................................................................................
...............10

Under note (1) to this provision, associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  Under note (2), for VA 
compensation purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 45 degrees, 
left and right lateral flexion are zero to 45 degrees, and 
left and right lateral rotation are zero to 80 degrees.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation. The normal combined range of motion of the cervical 
spine is 340 degrees and of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.    

Under note (3) of the foregoing, in exceptional cases, an 
examiner may state that because of age, body habitus, 
neurologic disease, or other factors not the result of 
disease or injury of the spine, the range of motion of the 
spine in a particular individual should be considered normal 
for that individual, even though it does not conform to the 
normal range of motion stated in Note 2.  Provided that the 
examiner supplies an explanation, the examiner's assessment 
that the range of motion is normal for that individual will 
be accepted.  Note (4) provides that each range of motion 
measurement should be rounded to the nearest five degrees.  

Note (5) provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis. 

Note (6) provides that disability of the thoracolumbar and 
cervical spine segments will be separately evaluated, except 
when there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.  

Private and VA treatment records dated from September 26, 
2003 (the date of the regulatory revision), as well as the 
findings shown on VA examination ion December 2003, include 
clinical findings warranting no more than a 20 percent 
evaluation for the veteran's low back disorder under 
Diagnostic Codes 5237 and 5243.  

As with prior evidence of record, the veteran is not shown to 
have any muscle spasm or degenerative arthritis of the lumbar 
spine.  More significantly, range of motion testing on VA 
examination in December 2003 did not exceed the criteria for 
a 20 percent evaluation under all applicable Diagnostic 
Codes.  Specifically, on VA examination in August 2003, 
forward flexion was to 50 degrees, extension to 25 degrees, 
with right lateral bending to 30 degrees and left lateral 
bending to 15 degrees.  There were no neurologic findings on 
repeated private and VA evaluations, no muscle spasms, no 
ankylosis and no radiculopathy.  The examiner specifically 
noted that there was no additional loss of motion after 
repetitive movement.  

The objective clinical findings of record warrant no more 
than a 20 percent evaluation under the above criteria, in 
effect from September 26, 2003.  While the veteran is shown 
to have pain on motion, with no findings of greater 
limitation of motion of the lumbar spine, an increased 
evaluation is not warranted.  That is, under the General 
Rating Formula for Diseases and Injuries of the Spine, the 
evaluation on the basis of limitation of motion is for 
application with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  This 
clearly implies that the factors for consideration under the 
holding in DeLuca v. Brown, 8 Vet. App. 202 (1995), are now 
contemplated in the rating assigned under the general rating 
formula.  Thus, the new regulations account for the veteran's 
functional limitations attributable to pain.  While the 
veteran meets the criteria for a 20 percent rating under the 
revised criteria, as indicated above, these criteria cannot 
be applied retroactively, prior to the effective date of the 
regulation-September 26, 2003.  See 38 U.S.C.A. § 5110(g) 
(West 2002).  Accordingly, the claim for an evaluation in 
excess of 10 percent, prior to September 26, 2003, and in 
excess of 20 percent, from September 26, 2003, for lumbar 
strain, with degenerative disc disease at L4-5, is denied.  

Psoriasis

The veteran's service-connected psoriasis was evaluated as 50 
percent disabling under Diagnostic Code 7816-the maximum 
evaluation assignable prior to August 30, 2002.  Effective 
August 30, 2002, however, a revised regulation was 
promulgated concerning rating for skin disorders and 
Diagnostic Code 7816.  See 67 Fed. Reg. 49590-49599 (July 31, 
2002).  As noted, while the veteran has not completed a 
substantive appeal as to this issue, his contentions and the 
medical evidence of record support the assignment of a 
maximum schedular evaluation for this disorder, and a remand 
of this issue would not avail the veteran.  The Board 
therefore finds that the veteran will not prejudiced by the 
Board's adjudication of this claim at this time. The Board 
further notes that the changed regulation may not be applied 
prior to the effective date.  See 38 U.S.C.A. § 5110(g) (West 
2002).

Psoriasis is listed under 38 C.F.R. § 4.118, Diagnostic Code 
7816.  Under the criteria as in effect prior to August 30, 
2002, unless otherwise provided, the Board is to rate Codes 
7807 through 7819 as eczema, depending upon the location, 
extent, and repugnance or otherwise disabling character or of 
manifestations. Under Diagnostic Code 7806, eczema is rated 
10 percent disabling with exfoliation, exudation or itching 
which involves an exposed surface or an extensive area.  A 30 
percent rating is warranted for eczema with constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  A 50 percent rating requires ulcerations or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or the condition is exceptionally repugnant.  
There was no provision for an evaluation in excess of 50 
percent under Diagnostic Code 7816, or any other applicable 
code provision.  

Private and VA treatment records, dated prior to August 30, 
2002, show that the treatment of the veteran's skin disorder 
was limited to topical creams, with little, if any, 
complaints or out-patient treatment.  See VA treatment record 
of March 2001.  The veteran's psoriasis is shown to include 
extensive exfoliation or crusting, but these clinical 
findings warrant no more than the maximum 50 percent 
evaluation under the former criteria.  

However, under the provisions of the rating schedule 
effective August 30, 2002, a higher rating of 60 percent will 
be assigned upon a showing that more than 40 percent of the 
veteran's entire body, or more than 40 percent of his exposed 
areas, are affected by his skin disorder, or constant or 
near-constant systemic therapy, such as corticosteroids or 
other immunosuppressive drugs required during the past 12-
month period.  

The Board finds that the veteran meets the revised criteria 
for a 60 percent evaluation under Diagnostic Code 7816 from 
August 30, 2002.  On VA examination in December 2003, 
notation was made that the veteran's psoriasis covers 
approximately 50 percent of his entire body.  Although the 
veteran's treatment continues to be limited to topical 
creams, without any systemic therapy, the finding that his 
psoriasis covers approximately 50 percent of his entire body 
warrants a 50 percent evaluation from August 30, 2002.  In 
finding so, the Board notes that private and VA treatment 
records dated from August 30, 2002 to December 2003 do not 
include any findings specific to the percentage of the body 
affected by service-connected psoriasis.  Additionally, the 
veteran did not file a claim for an increased in his 
psoriasis until November 2002.  However, the VA spinal 
examination of August 2002 includes notation of "extensive 
patches of psoriasis" about the veteran's trunk and limbs.  
Additionally, VA treatment records dated within one year 
prior to the November 2002 claim, as with the remainder of 
the evidence of record dated thereafter, suggest that there 
has been no change in the veteran's skin condition over the 
past several years.  The December 2003 VA examination report 
specifically includes the medical finding that there had been 
no change in the veteran's psoriasis since 2002.  

Accordingly, the Board finds, with the benefit of the doubt 
in the veteran's favor, the criteria for a 60 percent 
evaluation under Diagnostic Code 7816 are met from August 30, 
2002 - the date of the regulatory change, and to this extent, 
the claim is granted.  


ORDER

An evaluation in excess of 10 percent for lumbar strain with 
degenerative disc disease at L4-5, prior to September 26, 
2003, is denied.  

An evaluation in excess of 20 percent for lumbar strain, with 
degenerative disc disease at L4-5, from September 26, 2003, 
is denied.  

An evaluation in excess of 50 percent for psoriasis, prior to 
August 30, 2002, is denied.  

An evaluation of 60 percent rating for psoriasis, from August 
30, 2002, is granted.   


REMAND

The veteran also seeks a total rating based on individual 
unemployability.  A total disability evaluation may be 
assigned where the schedular evaluation is less than total, 
when the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  A claim for a total disability rating based upon 
individual unemployability "presupposes that the rating for 
the [service-connected] condition is less than 100%, and only 
asks for [such rating] because of 'subjective' factors that 
the 'objective' rating does not consider."  Vettese v. Brown, 
7 Vet. App. 31, 34- 35 (1994).

In evaluating total disability, full consideration must be 
given to unusual physical or mental effects in individual 
cases, to peculiar effects of occupational activities, to 
defects in physical or mental endowment preventing the usual 
amount of success in overcoming the handicap of disability 
and to the effects of combinations of disability.  38 C.F.R. 
§ 4.15.

In determining whether unemployability exists, consideration 
may be given to the claimant's level of education, special 
training and previous work experience, but not to the 
claimant's age or to any impairment caused by nonservice-
connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as a 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91.

As a result of this decision, the veteran meets the schedular 
disability requirement of a 60 percent rating as is outlined 
above.  The record indicates that the veteran has made 
numerous occupational changes due to both of the service-
connected disorders, and has periodically asserted his 
unemployability.  In a December 2003 VA examination, it was 
noted that while the veteran was employed as an electrician 
at a shipyard, he only remained employed because he had a 
supervisor who would "work with him"  regarding his back 
problems.  

Given this evidence, and the newly assigned disability 
evaluation, the Board is unable to ascertain whether the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  
The claim is therefore REMANDED for the following action:

1.  A VA social and industrial survey 
should be conducted. The individual 
conducting the survey should express an 
opinion as to the impact of the veteran's 
service-connected disabilities on his 
ability to secure or follow a 
substantially gainful occupation.

2. Upon completion of the above, and 
after accomplishing any additional 
development which it deems to be 
necessary, VBA must readjudicate the 
issue on appeal. If any benefits sought 
on appeal remain denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
provided appropriate opportunity to 
respond.


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


